     Case 3:18-cr-00203-EMC Document 287 Filed 08/23/19 Page 1 of 13


 1   KEKER, VAN NEST & PETERS LLP
     JOHN W. KEKER - # 49092
 2   jkeker@keker.com
     ELLIOT R. PETERS - # 158708
 3   epeters@keker.com
     CHRISTOPHER C. KEARNEY - # 154101
 4   ckearney@keker.com
     ELIZABETH K. MCCLOSKEY - # 268184
 5   emccloskey@keker.com
     NICHOLAS S. GOLDBERG - # 273614
 6   ngoldberg@keker.com
     633 Battery Street
 7   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 8   Facsimile:     415 397 7188

 9   Attorneys for Defendant
     CHRISTOPHER LISCHEWSKI
10

11                              UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                 SAN FRANCISCO DIVISION

14   UNITED STATES OF AMERICA,                   Case No. 3:18-cr-00203-EMC

15                Plaintiff,                     JOINT STATEMENT REGARDING
                                                 EXHIBITS REQUIRING ADVANCED
16         v.                                    RULING
17   CHRISTOPHER LISCHEWSKI,                     Date:      August 27, 2019
                                                 Time:      10:30 a.m.
18                Defendant.                     Dept.      Courtroom 5 – 17th Floor
                                                 Judge:     Hon. Edward M. Chen
19
                                                 Date Filed: May 16, 2018
20
                                                 Trial Date: November 4, 2019
21

22

23

24

25

26

27

28


                JOINT STATEMENT REGARDING EXHIBITS REQUIRING ADVANCED RULING
                                    Case No. 3:18-cr-00203-EMC
     Case 3:18-cr-00203-EMC Document 287 Filed 08/23/19 Page 2 of 13


 1          In accordance with the Court’s Order (ECF 284), the parties hereby submit their

 2   identifications of twenty opposing party exhibits for which the identifying party seeks rulings on

 3   objections in advance of trial. Attached hereto as Appendix A is the government’s identification

 4   of twenty defense exhibits. Attached hereto as Appendix B is defendant’s identification of twenty

 5   government exhibits.

 6

 7    Dated: August 23, 2019                                 KEKER, VAN NEST & PETERS LLP
 8

 9                                                    By:     /s/Elliot R. Peters
                                                             JOHN W. KEKER
10                                                           ELLIOT R. PETERS
                                                             CHRISTOPHER C. KEARNEY
11                                                           ELIZABETH K. MCCLOSKEY
                                                             NICHOLAS S. GOLDBERG
12
                                                             Attorneys for Defendant
13                                                           CHRISTOPHER LISCHEWSKI

14

15
     Dated: August 23, 2019                                 U.S DEPARTMENT OF JUSTICE
16

17                                                  By:     /s/Micah L. Rubbo
                                                            MICAH L. RUBBO
18                                                          LESLIE A. WULFF
                                                            MIKAL J. CONDON
19                                                          ANDREW SCHUPANITZ
20                                                          Attorneys for the UNITED STATES
21

22

23

24

25

26

27

28
                                                       1
                  JOINT STATEMENT REGARDING EXHIBITS REQUIRING ADVANCED RULING
                                      Case No. 3:18-cr-00203-EMC
     Case 3:18-cr-00203-EMC Document 287 Filed 08/23/19 Page 3 of 13


 1
                   CERTIFICATION OF CONCURRENCE FROM OTHER PARTIES
 2
               I, Jee Young Kim, am the ECF user whose ID and password are being used to file
 3
     this JOINT STATEMENT REGARDING EXHIBITS REQUIRING ADVANCED RULING. In
 4
     compliance with N.D. Cal. Civ. L.R. 5-1(i)(3), I hereby attest that each of the signatories has
 5
     concurred in the filing of this document and has authorized the use of his or her electronic
 6
     signature.
 7

 8                                                          /s/Jee Young Kim
                                                            JEE YOUNG KIM
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                    JOINT STATEMENT REGARDING EXHIBITS REQUIRING ADVANCED RULING
                                        Case No. 3:18-cr-00203-EMC
     1341287
Case 3:18-cr-00203-EMC Document 287 Filed 08/23/19 Page 4 of 13




                    APPENDIX A
             Case 3:18-cr-00203-EMC Document 287 Filed 08/23/19 Page 5 of 13



 1   MICAH L. RUBBO (CSBN 267465)
     LESLIE A. WULFF (CSBN 277979)
 2   MIKAL J. CONDON (CSBN 229208)
 3   ANDREW SCHUPANITZ (CSBN 315850)
     U.S. Department of Justice, Antitrust Division
 4   450 Golden Gate Avenue
     Box 36046, Room 10-0101
 5   San Francisco, CA 94102
 6   Telephone: (415) 934-5300
     micah.rubbo@usdoj.gov
 7
     Attorneys for the United States
 8
 9
10                               UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13
      UNITED STATES OF AMERICA                              No. 18-cr-00203-EMC
14
15                                                          APPENDIX A TO JOINT
                     v.                                     STATEMENT REGARDING
16                                                          EXHIBITS REQUIRING
17                                                          ADVANCED RULING
      CHRISTOPHER LISCHEWSKI,
18
                             Defendant.
19
20
            In accordance with the Court’s Order, the government hereby submits its twenty defense
21
     exhibits, organized by category, and a fifteen-word explanation:
22
        1. Emails written by defendant are inadmissible hearsay; no non-hearsay purpose offered.
23         See e.g., Tr. Exs. 2104, 2141, 2149, 2195, 2241.
24
        2. Emails by noticed coconspirators are hearsay; defendant stated no non-hearsay purpose,
25         and 801(d)(2)(E) unavailable. See, e.g., Tr. Exs. 2077 (Tuza); 2138 (Nestojko); 2142,
           (Hodge); 2186 (Cameron); 2291 (Hodge); 2185 (Worsham).
26
27      3. Emails by defense witnesses are irrelevant, contain inadmissible hearsay, and defendant
           offers no non-hearsay purpose. See, e.g., 2097 (Burt).
28


     EX. A –JOINT STATEMENT REGARDING EXHIBITS
     No. 18-cr-00203-EMC                              1
            Case 3:18-cr-00203-EMC Document 287 Filed 08/23/19 Page 6 of 13



 1      4. Emails by non-witnesses are irrelevant, contain inadmissible hearsay, and defendant
           offers no non-hearsay purpose. See, e.g., 2262 (Hale).
 2
 3      5. Pre-2007 documents are irrelevant and inadmissible under Rules 401 and 403. See, e.g.,
           Tr. Ex. 2003.
 4
 5      6. Exhibits regarding sustainable fishing methods are irrelevant under 401 and 403 and
           inadmissible hearsay. See, e.g., Tr. Exs. 2212, 2238, 2324.
 6
 7      7. Transactional data, including sales and purchase data, is inadmissible in a per se case.
           See, e.g., Tr. Ex. 2345; see also Dkt. No. 220.
 8
 9      8. Interview reports are not admissible as extrinsic evidence of prior statements under Rule
           613(b). See, e.g., Tr. Ex. 2459; see also Dkt. No. 222.
10
11      9. Information from attorney proffers is inadmissible for impeachment; letters are not
           admissible under 613(b). See, e.g., Tr. Ex. 2440; see also Dkt. No. 222.
12
13   Dated: August 23, 2019                                      Respectfully submitted,
14
                                                                 /s/ Micah L. Rubbo
15                                                               MICAH L. RUBBO
                                                                 LESLIE A. WULFF
16                                                               MIKAL J. CONDON
                                                                 ANDREW SCHUPANITZ
17
                                                                 Trial Attorneys
18                                                               U.S. Department of Justice
                                                                 Antitrust Division
19
20
21
22
23
24
25
26
27
28


     EX. A –JOINT STATEMENT REGARDING EXHIBITS
     No. 18-cr-00203-EMC                             2
Case 3:18-cr-00203-EMC Document 287 Filed 08/23/19 Page 7 of 13




                    APPENDIX B
     Case 3:18-cr-00203-EMC Document 287 Filed 08/23/19 Page 8 of 13


 1         APPENDIX B: DEFENDANT’S IDENTIFICATION OF TWENTY EXHIBITS

 2          Defendant Christopher Lischewski hereby identifies the following twenty government

 3   exhibits for which he seeks rulings on objections in advance of trial. The following key

 4   establishes the meaning of letters and shorthand used by Defendant as explanation for the exhibits

 5   he has identified:

 6                   403 = Federal Rule of Evidence 403

 7                   404(a) = Federal Rule of Evidence 404(a)

 8                   A = Authentication

 9                   C = Completeness

10                   COSI = Chicken of the Sea

11                   F = Foundation

12                   H = Hearsay

13                   MIL = Motion in Limine

14                   R = Relevance

15                   Representative = Representative of other exhibits such that the identified exhibit
                      will provide a bellwether as to how the Court is likely to rule on other exhibits
16

17    #     Exhibit No.      Objections    Explanation
18
      1     108              H, R, 403,    Representative of inadmissible evidence of pre-conspiracy
19                           404(a)        competitor communications concerning pricing
                                           (Defendant’s MIL No. 4)
20
      2     114              H, R, 403,    Representative of inadmissible evidence of pre-conspiracy
21
                             404(a)        competitor communications concerning pricing
22                                         (Defendant’s MIL No. 4)

23    3     134              H, R, 403,    Representative of evidence outside charged conspiracy
                             404(a)        period, which is inadmissible as coconspirator statements
24
      4     137              F, H, R,      Representative of evidence which is inadmissible without
25                           403, 404(a)   witness who has personal knowledge regarding substance
26
      5     176              F, H, R, 403 Representative of inadmissible evidence regarding
27                                        defendant’s wealth (Defendant’s MIL No. 11)

28    6     261              H, R, 403, C Representative of improper, misleading redactions omitting
                                                       1
                      APPENDIX B: DEFENDANT’S IDENTIFICATION OF TWENTY EXHIBITS
                                        Case No. 3:18-cr-00203-EMC
     Case 3:18-cr-00203-EMC Document 287 Filed 08/23/19 Page 9 of 13


 1                                 information favorable to defense, compare Exhibit 1
                                   attached hereto
 2

 3   7    262        A, F, H, R,   Inadmissible for reasons described in Defendant’s MIL
                     403           No. 10
 4
     8    265        F, H, R, 403 Inadmissible for reasons described in Defendant’s MIL
 5                                No. 10
 6   9    266        F, H, R, 403 Representative of irrelevant and prejudicial inadmissible
 7                                evidence regarding alleged fishing methods agreement

 8   10   416        H             Representative of hearsay from declarant who denies
                                   participating in conspiracy; inadmissible as coconspirator
 9                                 statements
10   11   437        H             Representative of business records exception is inapplicable
                                   without satisfying Deepwater Horizon test
11

12   12   447        F, H, R, 403, Representative of statements to non-coconspirators, which
                     404(a), C     are inadmissible as coconspirator statements
13
     13   625        A, F, H, R    Representative of internal StarKist/COSI communications
14                                 which are irrelevant to Defendant’s alleged participation in
                                   conspiracy
15

16   14   653        H, R, 403,    Representative of evidence of uncharged products, which is
                     404(a)        inadmissible (Defendant’s MIL No. 5)
17
     15   673        H, R, 403,    Representative of evidence of Defendant’s/Roszmann’s
18                   404(a)        post-conspiracy communications, which are inadmissible
                                   (Defendant’s MIL No. 7)
19
     16   706        F, H, R, 403 Representative of inadmissible evidence improperly
20
                                  sponsored by corporate entity
21
     17   757        H, 403        Inadmissible for reasons described in Defendant’s MIL
22                                 No. 9
23   18   813        F, H, R, 403 Representative of inadmissible corporate guilty pleas
                                  (Defendant’s MIL No. 1)
24

25   19   815        F, H, R, 403, Representative of inadmissible attachments to corporate
                     Incorrect     pleas (Defendant’s MIL 1)
26                   Date

27   20   855        F, H, R, 403 Irrelevant and prejudicial, shows nothing about Defendant’s
                                  participation in conspiracy
28
                                               2
                APPENDIX B: DEFENDANT’S IDENTIFICATION OF TWENTY EXHIBITS
                                  Case No. 3:18-cr-00203-EMC
Case 3:18-cr-00203-EMC Document 287 Filed 08/23/19 Page 10 of 13




                 EXHIBIT 1
                      Case 3:18-cr-00203-EMC Document 287 Filed 08/23/19 Page 11 of 13




From                                                               Cameron              Scott

Sent                                                               Wednesday                  February       01 2012 246 PM
To                                                                 Schindler            Ron

Subject                                                            RE Monday                  February 13




Thanks for keeping me                      in   the      fold   Ron      I
                                                                             was unaware              that      you were pursing items using                      this   gear Keep me posted



Up    until    this       very    message we have fended                               off   numerous requests            from    retailers           Safeway Kroger Wegmans etc                         to

entertain a poleline item                             even position               it   as a   premium item under               their       PL    It   gives us cover          from GP and other

agenda laden entities while                            it   also looks       to        bolster the customers             in   the eyes of         GP


I   have been denied such development either by procurement or others                                                            internally           but         the    worm       is
                                                                                                                                                                                         turning as   you can
see    and indeed                 the    train   is
                                                       leaving      the station               We    can either get        on and become                a passenger            and have the course

dictated       to    us or we can course correct                             and have the potential to drive the train



Some     defining           moments are ahead of us here



SC




From          Schindler           Ron
Sent Wednesday                         February        01 2012 217 PM
To     Lischewski               Chris     Melbourne             Dave         Kraft           Mike

Cc     Irvin       Jill    Worsham Kenneth Chavez                                   Patty      Cameron Scott             Buchanan           Lorna

Subject            RE Monday               February           13



The cat       is    out    of   the proverbial              bag here         in    Canada but           I
                                                                                                            fully   appreciate   and concur with your apprehension                             on the
issue         nothing           will   be executed            on   this initiative            without       your being     advised




From          Lischewski               Chris

Sent Wednesday February 01 2012 212 PM
To Schindler Ron Melbourne Dave Kraft Mike
Cc     Irvin          Worsham Kenneth
                   Jill                                         Chavez              Patty      Cameron Scott             Buchanan           Lorna

Subject            RE Monday February                         13



Pole    and Line           is   a tough        restriction         to   do   in        volume       However school             fish   is   easier to         do    I

                                                                                                                                                                       just   dont know        if   we want   to

go down        this       path




From          Schindler           Ron
Sent Wednesday                         February        01 2012 1110 AM
To     Lischewski               Chris     Melbourne             Dave         Kraft           Mike

Cc     Irvin       Jill    Worsham Kenneth Chavez                                   Patty      Cameron Scott             Buchanan           Lorna

Subject            RE Monday               February           13



As you know               Oceans          here    in     Canada has launched                        a Pole      8 Line skipjack item and                is   attempting        to   trademarked        Pole

Line                                                                Redacted                                                                so    gear type and fishing method products
currently      exis         n    tne    uanacian            mare              e




                                                                                                                                                       Confidential Treatment                                 Requested
                                                                                                                                                                                           Grand        Jury Material

                                                                                                                                                                                            BBDOJ000738487
                Case 3:18-cr-00203-EMC Document 287 Filed 08/23/19 Page 12 of 13

We   are   investigating        the cost             and   availability    of   two Pole            8   Line Yellowfin               sku    as   a   defensive         measure           against

Greenpeaces           Red      List delisting              instruction    to    the    Canadian              retail      trade    Thus       far     none   of   the    retailers        have   delisted     our

current    yellowfin        skus nor       have they demanded                   that    we        switch       to       alternative       fishing      method     to    preserve          the   listings




The next Greenpeace                 Canadian            retailer    ranking       expected              in   2013 may change                     the    retailers      position     on Yellowfin           but   we
are already      working       towards        a       solution     should      that    be the          case



From       Lischewski         Chris

Sent Wednesday                 February          01 2012 111 PM
To   Melbourne Dave                 Cameron Scott
Cc   Irvin      Worsham Kenneth Chavez
             Jill                                                         Patty       Schindler          Ron

Subject      RE Monday February 13


Should     we and      can     we    talk   to       SK and COSI on how                we         as   an industry want to deal with customer requests                                          for   school

only skipjack and other similar requests



Should     we   as a   company              pursue         these    kinds of      gear type and fishing method products                                           under our existing brands



Scott   and Dave        I   would     like   to discuss          late this      afternoon              when         I   am   back    in    the office




Patty     please set        up a    call




           From Tess            Wilkins      mailtoTWilkinselcostcocom
           Sent Tuesday                January             31 2012 0447 PM
           To       Lischewski        Chris

           Cc       Susan     Jackson        <sjacksonaissfoundationorq>                                     McGowan             Michael         Fox     Bill



           <BillFoxaWWFUSORG> Burt David Karp                                                Teresa

           Subject RE Monday February 13



           Thank            uou Chris Ale are set on this                              end


                we more         things for
                                                       tke meeting on                  eo          41
                National             brand c31i1iacL                     we want             to   begin carr9ing sthoolcaught                                    on 9   light     meat under

           the packers              label        l
                                                     know we have communicated                                  brieflu         on   this    in      the past but now               it    is   an

           initiative        with    Costco                 At   this writing           it   will      most ikel9 replace                    our current            light   meat

           item       Canwill bumble 50C                             bid    on    this item             and     sell       to   Costco under the bumble                                  bee
           Labe


                    Kirkland 5igsnature Albacore                                 we need to                  415c1153           the same         fis   ling     method scenario as

           above for the              K5 Albacore                    item       As      we have not discussed                               thie Ljet       were not prepared to

           give anti         cmccmon          but would                    to explore tke opportura9 and implications




             hank           fACIA



                C55




                                                                                                                                                      Confidential Treatment                                     Requested
                                                                                                                                                                                           Grand           Jury Material

                                                                                                                                                                                               BBDOJ000738488
Case 3:18-cr-00203-EMC Document 287 Filed 08/23/19 Page 13 of 13


   From             Lischewski          Chris      mailtoChrisLischewskiabumblebeecom
   Sent Tuesday                     January        31 2012 233 PM
   To       Tess Wilkins

   Cc       Susan         Jackson            McGowan            Michael         Fox     Bill   Burt        David Karp Teresa
   Subject                Monday         February          13



   Tess can we confirm the meeting                                   for   Monday           February          13   from 200          400pm        at   your

   offices           Unfortunately             I   cannot       make       it
                                                                                up   but   am       going    to send     Mike       McGowan from Bumble
   Bee       Mike         is   a   VP   in   our   Procurement group and                       is   our resident albacore             expert with           more than
   30 years          of    experience              He works          closely     with      ISSF     and     will   be joined by Susan            Jackson         and Joe

   Clancey           of   ISSF      They      will   plan on taking             you     through the            scientific    stock assessment               of   all   the

   albacore          stocks         can give         you   an update            on recent           ISSF   initiatives      and are prepared           to    discuss

   the   Greenpeace                 survey         response        if
                                                                        you would          find     that useful



   I
       am   still    waiting to hear               from     Bill   Fox     if   he or   someone            from     WWF      will   join   the   meeting         to


   confirm           their     support of          ISSF    initiatives




   Thanks           in   advance



   Chris




                                                                                                                            Confidential Treatment                             Requested
                                                                                                                                                                 Grand       Jury Material

                                                                                                                                                                  BBDOJ000738489
